Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 24, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  160872(51)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re JAN H. POL, D.V.M.                                                                             Richard H. Bernstein
  ________________________________________                                                             Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  BUREAU OF PROFESSIONAL LICENSING,
           Petitioner-Appellee,
  v                                                                 SC: 160872
                                                                    COA: 344666
                                                                    LARA Bureau of Professional
  JAN H. POL, D.V.M.,                                               Licensing LC No.: 16-035858
             Respondent-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September 8,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 24, 2020
         a1116
                                                                               Clerk